Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended.


Exhibit 10.8(b)
CONFIDENTIAL DOCUMENT
 
AMENDMENT TO
SERVICES AGREEMENT
(Specialty Pharmacy and Hub Services)


This Amendment to the Services Agreement (this “Amendment”) is made and entered
into as of February 15, 2011 (the “Amendment Effective Date”), by and between
DYAX CORP. (“Dyax”) and US BIOSERVICES CORPORATION (“US Bio”).


WHEREAS, Dyax and US Bio entered into that certain Services Agreement, dated
November 19, 2009 (the “Agreement”), pursuant to which US Bio is to provide
services to Dyax in connection with the product Kalbitor®; and


WHEREAS, pursuant to and in accordance with Section 17.5 of the Agreement, the
parties desire to amend to the Agreement to include terms and conditions
relating to the distribution of Patient-Supplied Product (defined below).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.           Defined Terms.


Any capitalized terms that are used in this Amendment but not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.


2.           Amendments.




A.  
Additional Definition.  A new definition is hereby added to as Section 1.16 of
the Agreement as follows:



 
1.16
“Patient-Supplied Product” shall mean Product that is shipped to a Patient’s
home and then taken by a Patient to a healthcare provider treatment site to be
administered by a health care provider in accordance with the requirements of
the Product label.



B.
Additional Dyax Representations and Warranties.   A new paragraph is hereby
added to the end of Section 13.7 of the Agreement as follows:
 
Dyax Representations and Warranties Related to Patient-Supplied Product.  Dyax
hereby authorizes US Bio to ship Product to a Patient’s home in accordance with
the requirements and processes set forth in the Statement of Work attached as
Exhibit B-3.  In connection with such activities, Dyax hereby represents and
warrants to US Bio that: [*****]

 
C.  
Additional Indemnification Obligations by Dyax.  A new paragraph is hereby added
to the end of Section 14.2(b) of the Agreement as follows:
 
Indemnification by Dyax related to Patient-Supplied Product.  Dyax shall
indemnify, defend, and hold harmless the US Bio Indemnitees against any Losses
incurred by or imposed upon US Bio Indemnitees or any of them in connection with
any claims, suits, demands, investigations, enforcement actions, or judgments
(including any governmental or regulatory agency) which arise out of: (a) a
breach of the Dyax Representations and Warranties Related to Patient-Supplied
Product contained in the second paragraph of Section 13.7; (b) any claim arising
out of the administration of Product , including without limitation, bodily
injury or death to a patient and claims for off-label promotion; in each case
except for those Losses for which US Bio has an obligation to indemnify Dyax
pursuant to Section 14.2(a).

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
D.  
Additional Exhibit B-3.  A new Statement of Work outlining the requirements and
processes applicable to Patient-Supplied Product shall be added as Exhibit B-3
to the Agreement pursuant to Section 8.1, and the services described in the new
Statement of Work shall be included in the defined term “Services” under the
Agreement.



3.           No Other Amendments.


Except as expressly amended hereby, the Agreement, as originally executed and
delivered, remains in full force and effect.  It is agreed by the parties that
all references to the Agreement hereafter made by them in any document or
instrument delivered pursuant to or in connection with the Agreement shall be
deemed to refer to the Agreement as amended hereby.


4.           Entire Agreement.


This Amendment and the Agreement embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to the subject
matter.


5.           Counterparts.
 
This Amendment may be executed in multiple counterparts, each of which will be
considered an original, but which together will constitute one and the same
document.
 
 

      Page 2 of 3

 
  
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers or representatives as of the Amendment
Effective Date.




US Bioservices Corporation
 
Dyax Corp.
           
By:
/s/ Craig Miller
 
By:
/s/ Terese Murphy
Name:
Craig Miller
 
Name:
Terese Murphy
Title:
President
 
Title:
Associate Director, Market Access

 
 

      Page 3 of 3

 
  
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 
 



































